Filed 6/3/22 P. v. Richmond CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083041
             Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF170010A)
                    v.

 ELDRICK RICHMOND,                                                                        OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John D.
Oglesby, Judge.
         Charles M. Bonneau, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Amanda D.
Cary and William K. Kim, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




         *   Before Franson, Acting P. J., Smith, J. and Snauffer, J.
       Eldrick Richmond was convicted of murder. In a prior appeal, we found error
related to the first degree premeditation finding and reversed the judgment with directions
to accept a reduction to second degree murder or retry the premeditation allegation.
(People v. Richmond (Feb. 19, 2021, F078340) [nonpub. opn.].) The People chose the
former.
       Upon remand, the court resentenced Richmond to serve 35 years to life in prison
based in part on enhancements for a prior strike and prior serious felony conviction. The
prior convictions were the same prior conviction.
       At issue in this appeal is whether the court properly imposed the prior serious
felony enhancement. We hold the sentence was proper, and affirm.
                                      BACKGROUND1
       The sentencing hearing proceeded quickly. After one victim impact statement,
neither party advocated a particular sentence. The court sentenced Richmond to serve
35 years to life in prison. The sentence was based on 15 years to life for murder (Pen.
Code,2 § 187), doubled for a prior strike conviction (§§ 667, subds. (b)-(i) & 1170.12,
subds. (c)-(g)), plus five years for a prior serious felony conviction (§ 667, subd. (a)).
The two prior convictions were based on a single prior conviction.
                                        DISCUSSION
       Richmond argues “the trial court abused its discretion by imposing a five-year
enhancement term for the prior serious felony conviction, in view of the doubling of the
life term based on the same prior serious felony conviction, therefore the matter must be
remanded.” Alternatively, he faults counsel for not objecting to its imposition. In
essence, he argues the Three Strikes law is incompatible with section 667,


       1
      Because the facts are largely irrelevant to the issues on appeal, we omit a factual
summary.
       2   All statutory references are to the Penal Code.


                                               2.
subdivision (a), where the enhancement under each law is based on the same prior
conviction.
       The People claim “the court did not abuse its discretion in imposing the five-year
enhancement under section 667, subdivision (a).” They also state Richmond has failed to
prove his counsel was ineffective. We agree on each account.
       As Richmond acknowledges, in People v. Dotson (1997) 16 Cal.4th 547 (Dotson),
the Supreme Court “held that a five-year term consecutive to a Three Strikes term may be
authorized, to fulfill the intent of the electorate in enacting the Three Strikes Law, even
though both are based on the same prior conviction.” Dotson relied primarily on
language a sentence under the Three Strikes law “must be imposed ‘in addition to any
other enhancements or punishment provisions which may apply.’ This language clearly
prescribes that terms of enhancement, including the five-year enhancement
under section 667[, subd.] (a), be imposed ….” (Dotson, supra, 16 Cal.4th at p. 554.)
This remains the law.
       We are not persuaded by Richmond’s attempt to undermine Dotson, supra,
16 Cal.4th 547. Notwithstanding more recent amendments3 to the Three Strikes law, it
still states it applies “in addition to any other enhancements or punishment provisions that
may apply ….” (§ 1170.12, subd. (c).) Accordingly, we decline to overrule Dotson,
supra.4

       3“In November 2012, California voters enacted Proposition 36,
the Three Strikes Reform Act of 2012 (Proposition 36 []). With some exceptions,
Proposition 36 modified California’s ‘Three Strikes’ law to reduce the punishment
imposed when a defendant’s third [or greater] felony conviction is not serious or violent.”
(People v. Valencia (2017) 3 Cal.5th 347, 350.)
       4 We are not empowered to overrule Dotson, supra, 16 Cal.4th 547. (Auto Equity
Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.) In any event, we also note
Dotson, supra, recognized “a significant distinction between section 1170.12[, the Three
Strikes law,] and section 667[, subd.] (a). Under section 1170.12, the defendant’s current
felony need not be ‘serious’ for the three strikes law to apply. (Subd. (a).)
Under section 667[, subd.] (a), however, the current felony offense must be ‘serious’

                                              3.
       Because we hold the sentence was properly imposed, Richmond’s ineffective
assistance claim fails. (People v. Bell (2019) 7 Cal.5th 70, 125 [deficient performance is
necessary to prove an ineffective assistance claim].) Though Richmond argues, “[W]hy
on earth would counsel not object,” an obvious answer jumps to mind: counsel
previously failed to convince the court to strike the enhancement at the first sentencing
hearing.5


within the meaning of section 1192.7, subdivision (c), for the five-year enhancement to
apply.” (Dotson, supra, 16 Cal.4th at p. 555.)
        The parties agree this significant distinction is no longer tenable for indeterminate
third strike sentences, i.e., life sentences imposed under the Three Strikes law. This is
due to the fact the Three Strikes law was amended to require a current conviction for a
serious or violent felony prior to imposing a third strike life sentence. The distinction
remains valid, however, for determinate strike sentences like the instant case, often
referred to as a second strike sentence. (§ 1170.12, subds. (c)(2)(A)-(C); see, e.g.,
People v. Estrada (2017) 3 Cal.5th 661, 667.)
       But the parties are not wholly correct. In some circumstances, the Three Strikes
law mandates an indeterminate sentence where the section 667, subdivision (a),
enhancement would not otherwise apply. For example, a third strike sentence is
appropriate notwithstanding the fact the current felony conviction is neither serious nor
violent when it involves a certain quantity of drugs or the defendant was previously
convicted of a so-called super strike. (See § 1170.12, subd. (c)(2)(C) [defining
exceptions and super strikes]; see also People v. Henson (1997) 57 Cal.App.4th 1380,
1389 [a third strike conviction is not by itself a serious or violent felony].) In other
words, there are statutory exceptions to the general rule a third strike sentence applies
only to serious or violent felony convictions.
       5 Indeed, Richmond acknowledges this fact in his briefing and quoted the original
pronouncement of judgment as follows: “ ‘For the reasons that I’ve already commented
on, the Court does not see any interest of justice in not imposing the additional five years
which is mandated by law at this time, but which the court will have discretion to change
next year. Even if having the discretion now, I would not be inclined to exercise the
discretion based upon in particular the demonstrated history of violence by the defendant
over the course of his lifetime.’ ”
        To be sure, we are mindful Richmond’s basis for ineffective assistance in this
appeal is different: he presently argues counsel specifically failed to object to double
punishment based on one prior conviction. But, as explained above, we have rejected
that argument. Combined, these reasons amply explain why there was no objection.


                                              4.
                            DISPOSITION
The judgment is affirmed.




                                5.